Fourth Court of Appeals
                                San Antonio, Texas
                                      August 5, 2020




                                          ORDER

      This appeal is DISMISSED. Costs of this appeal are taxed against appellants.

      It is so ORDERED on August 5, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court